06/21/2022


 1   Pamela D. Bucy                                                              Case Number: PR 22-0328
     Chief Disciplinary Counsel
2    P.O. Box 1099
     Helena, MT 59620-1099
3    (406)442-1648
     pbucy(a montanaodc.org
4
     Office of Disciplinary Counsel
5

6

7
                    BEFORE THE COMMISSION ON PRACTICE OF THE
8

9                    SUPREME COURT OF THE STATE OF MONTANA
                                  * * *** ** ******
10

11   IN THE MATTER OF                              Supreme Court Cause No. PR 21-0187
12   MARIBETH HANSON,                              ODC File No. 22-010

13   A Suspended Attorney,                         COMPLAINT

14   Respondent.                                   Rules 8.1(b), MRPC
15

16          By leave of the Commission on Practice (Commission) granted on April 20,
17
     2022,the Office of Disciplinary Counsel for the State of Montana("ODC"), hereby
18
     charges Maribeth Hanson with professional misconduct as follows:
19

20                                    General Allegations

21          1. Maribeth Hanson, hereinafter referred to as Respondent, was admitted to
22
     the practice of law in the State of Montana in September 2014, at which time she
23

24
     took the oath required for admission, wherein she agreed to abide by the Rules of

25




     Complaint - Page 1
     Professional Conduct,the Disciplinary Rules adopted by the Supreme Court, and the
 1
2    highest standards of honesty,justice and morality, including but not limited to,
3
     those outlined in parts 3 and 4 of Chapter 61, Title 37, Montana Code Annotated.
4
            2. The Montana Supreme Court has approved and adopted the Montana Rules
5

6
     of Professional Conduct ("MRPC"), governing the ethical conduct of attorneys

7    licensed to practice in the State of Montana, which Rules were in effect at all times
8
     mentioned in this Complaint.
9
                                         Count One
10

11          3.       ODC realleges and incorporates paragraphs 1 through 2ofthe General

12   Allegations as if fully restated in this Count One.
13
            4.       On February 12, 2021,ODC received a grievance from Respondent's
14
     client, Judith Ransom ("Ransom"). Ransom generally alleged she paid Respondent
15

16   a retainer and Respondent failed to adequately communicate with her or take

17
     appropriate action on her matter.
18
            5.       By letter dated April 9, 2021, ODC requested Respondent provide a
19
     response to Ransom's grievance. Respondent was to respond on or before April 30,
20

21   2021; the mailing was not returned, and Respondent failed to respond.
22
            6.       By letter dated May 6,2021, ODC again sent, via regular first-class
23
     USPS mail and Return Receipt/Certified Mail, a second letter to Hanson,
24

25
     instructing her to provide her response within ten(10)days,or by May 16,2021.



     Complaint - Page 2
     The regular mail was not returned. The return receipt card was returned to ODC
 1

2    as having been signed by "Ashley Roberts". Respondent failed to respond.
3
            7.       ODC emailed Respondent on June 2, 2021, describing multiple
4
     attempts to contact her and asking Respondent to contact ODC as soon as
5

6
     possible. Respondent did not respond, nor did she provide a response to the

7    grievance.
8
            8. ODC made telephonic contact with Respondent on June 14, 2021, and
9
     she verified her contact information, discussed ODC's multiple attempts to
10

11   contact her and elicit her response to' Ransom's grievance. Following the

12   conversation, ODC again provided a copy of Ransom's grievance to Respondent
13
     at the email address she requested. Respondent was to provide her response on
14
     or before, June 30, 2021; Respondent failed to respond.
15

16          9.      As a result of her failure to respond or cooperate with lawful demands

17   from ODC, a Rule 24 Show Cause hearing was set. Respondent acknowledged
18
     service and was provided a copy of the Rule 24 Order for Show Cause. The hearing
19
     was held October 27,2021; Respondent failed to appear or provide a response to the
20

21   grievance filed against her.
22
            10.    By Order dated November 9, 2021, Respondent was suspended for 30-
23
     days for her failure to respond, cooperate, and appear.
24

25
     /1



     Complaint - Page 3
            11.     Despite being sanctioned in November, Respondent has not been
 1

2    compelled to participate and has avoided the attorney disciplinary process and to
3
     date, Respondent has failed to provide any response as demanded.
4
            12.     Respondent's failure to respond to ODC and the Commission's lawful
5

6
     demands concerning Ransom's grievance violated Rule 8.1(b), MRPC, and Rule

7    8A(6), resulting in grounds for discipline.
8
                WHEREFORE,the Office of Disciplinary Counsel prays:
9
                1. That a Citation be issued to the Respondent, to which shall be attached
10

11   a copy of the complaint, requiring Respondent, within twenty-one (21) days after

12   service thereof, to file a written answer to the Complaint;
13
                2. That a formal hearing be had on the allegations ofthis complaint before
14
     an Adjudicatory Panel ofthe Commission;
15

16              3. That the Adjudicatory Panel of the Commission make a report of its

17   findings and recommendations after a formal hearing to the Montana Supreme
18
     Court, and, in the event the Adjudicatory Panel finds the facts warrant disciplinary
19
     action and recommends discipline, that the Commission also recommend the nature
20

21   and extent of appropriate disciplinary action, including an award of costs and
22
     expenses incurred in investigating and prosecuting this matter; and,
23
     //
24

25
     //



     Complaint - Page 4
 1              4. For such other and further relief as deemed necessary and proper.
2               DATED this 20th day of June 2022.
3                                           OFFICE OF DISCIPLINARY COUNSEL
4

5                                           By:       le6voLdet
6
                                                  Pamela D. Bucy
                                                  Chief Disciplinary Counsel    0-
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     /-
24

25




     Complaint - Page 5
                               CERTIFICATE OF SERVICE


I, Pamela D. Bucy, hereby certify that I have served true and accurate copies of the foregoing
Complaint - Formal Complaint and Citation to Appear to the following on 06-21-2022:


Maribeth Hanson (Other)
1312 N. Monroe Street, Suite 252
Spokane WA 99201
Representing: Self-Represented
Service Method: Conventional

Shelly Smith (Court Reporter)
Office Administrator
Supreme Court Boards and Commissions
P.O. Box 203002
301 S. Park Ave., Ste. 328
Helena MT 59624
Service Method: eService
E-mail Address: shellysmith@mt.gov




                                   Electronically signed by Sandy Jacke on behalf of Pamela D. Bucy
                                                                                  Dated: 06-21-2022